This action was brought by the infant plaintiff to recover for injuries sustained through defendants’ negligence by reason of a loosened radiator in the hallway of their premises falling upon the infant; and for damages sustained by his father by reason of medical and other expenses paid or incurred. The cause was tried by the court without a jury. Judgment was entered in favor of the plaintiffs upon a decision of the trial court. From that judgment defendants appeal. Judgment unanimously affirmed, with costs. No opinion. Present — Hagarty, Carswell, Johnston, Taylor and Close, JJ.,